DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

Applicant’s preliminary amendment filed on May 22, 2018 has been entered.  Claim 1-11 are pending in the application.

Examiner’s Note

Claim 6 recites “said parameters are selected from age, sex, Body Mass Index calculated from weight and height, waist circumference, heartbeat rate at rest, smoking, hours exercise per week, type of sport being practiced, intensity perceived during physical activity.”  There is no “or” or “and” recited in the limitation above.  Examiner interprets parameters are selected from age or sex or Body Mass Index calculated from weight and height or waist circumference or heartbeat rate at rest or smoking or hours exercise per week or type of sport being practiced or intensity perceived during physical activity.  It is consistent with instant 
1. Age
2. Sex
3. Body Mass Index, calculated from weight and height
4. Waist circumference
5. Heartbeat rate at rest
6. Smoking
7. Hours exercise per week
8. Type of sport being practiced
9. Effort intensity perceived during physical activity.” [Specification, para 0025].  Note that the instant Specification only indicates examples of answers given by the individual, and does not indication a combination of the examples.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the steps" (claim 1, line 3) and “said effort level” (claim 1, line 10).  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "said parameters" (claim 7, line 2).  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims 2-6 and 8-11 fail to cure the deficiencies of independent claim 1 and are therefore likewise rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morlock (PG PUB US2014/0303892) in view of Rodriguez (US Patent 8,903,522).

Regarding claim 1, Morlock teaches “a method of predicting a level of physical demand required of an individual to face a given path, comprising the steps of:” (Morlock discloses method for creating cost data for use in generating routes across an electronic map of navigable segments [Morlock, para 0007]);
“determining a physical profile of the individual, including an ability to sustain a given effort during physical activity;” (The baseline participant entered input is a measure of the participant's physical characteristics. The participants physical characteristics may include at least one of: gender, age, resting and maximal heart rate, V02 Max, blood oxygen content, Borg Rating of Perceived Exertion, and CO2 blood saturation [Morlock, para 0077, 0079]);
“determining a degree of difficulty of the path;” (The currency of the input data is used to create the geography, where the parameters indicative of trail geography include at least one of: average slope, maximum slope, elevation gain, average curvature [Morlock, para 0090-0091]);
“comparing said physical profile with said degree of difficulty to determine the level of physical demand required of the individual,” (The routing costs [level of physical demand] for a given trail activity may be expressed as a polynomial function used to predict at least one of participant traversal time and energy expenditure, wherein the variables of the polynomial function include: parameters indicative of the trail segment geography and participant's physical characteristics [Morlock, para 0088, 0082]);
“said effort level being determined by a function relating said physical profile and degree of difficulty to each other.” (The routing costs [level of physical demand] for a given trail activity may be expressed as a polynomial function used to predict at least one of participant traversal time and energy expenditure, wherein the variables of the polynomial function include: parameters indicative of the trail segment geography and participant's physical characteristics [Morlock, para 0088, 0082]).
However, Morlock does not teach “said physical profile being determined by a first synthetic index, said degree of difficulty is determined by a second synthetic index”
Rodriguez teaches “said physical profile being determined by a first synthetic index,” (A triathlon, a three value coefficient may be determined representing performance ability on each stage of the activity (e.g., a coefficient value of (0.8, 0.5, 0.7) corresponds to how 
“said degree of difficulty is determined by a second synthetic index” (A course performance rating is represented by a coefficient that indicates how difficult a course is compared to other courses for each stage of the activity (e.g., for a triathlon, a course performance rating coefficient of (0.8, 1.3, 0.9) indicates the relative difficult of the course compared to other triathlon courses for each of swimming, biking, and running, respectively) [Rodriguez, column 7, line 55-61]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Morlock to comprise the claimed limitation to effectively predict individual performance on an unfamiliar course based on course ratings and the user's historical performance on other courses [Rodriguez, Abstract].

Regarding claim 2, Morlock as modified by Rodriguez teaches “wherein said first synthetic index and said second synthetic index assume values in a same scale and of the same order of magnitude.” (Individual performance ability on each stage of the activity (e.g., a coefficient value of (0.8, 0.5, 0.7) and course performance rating coefficient of (0.8, 1.3, 0.9) are in a same scale and of the same order of magnitude [Rodriguez, column 6, line 53-59; column 7, line 55-61]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 2.

Regarding claim 10, Morlock as modified by Rodriguez teaches “the method being carried out by a program installed on a server with a web interface, or by an application for a smart phone, a tablet or a PC.” (The course performance information is sent by the mobile application 104 to the application server 106 through network 110, which implies the server comprising a web interface. The application server 106 is configured to store the 
The motivation regarding to the obviousness to claim 1 is also applied to claim 10.

Regarding claim 11, Morlock as modified by Rodriguez teaches “wherein the given path comprises a bicycle-touring route.” (Individuals may choose to include only trails segment (e.g. for biking) in a study that are highly characterized with lots of probe traces and participant records and to build up a database of additional measurements and observations with respect to these highly measured trails [Morlock, para 0199]).

Claim 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morlock (PG PUB US2014/0303892) in view of Rodriguez (US Patent 8,903,522) as applied to claims 1-2 and 10-11 above, and further in view of Tucker (PG PUB US2006/0281062).

Regarding claim 3, Morlock as modified by Rodriguez does not teach “wherein the level of physical demand is determined according to a difference between said synthetic indexes.” 
Tucker teaches “wherein the level of physical demand is determined according to a difference between said synthetic indexes.” (An objective rating (or degree of difficulty) of cross country courses can be determined by comparing the difference in energy costs between subjects running at a controlled speed for a typical race distance (5 k, 8 k etc) on a track and then again for the same distance on an accurately measured cross country course [Tucker, para 0001]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Morlock-Rodriguez to comprise the 

Regarding claim 8, Morlock as modified by Rodriguez does not teach “wherein said second synthetic index is calculated from parameters representative of potential energy expenditure, both total and per time unit required, said parameters being combined together according to a total load and point loads in path segments.”
Tucker teaches “wherein said second synthetic index is calculated from parameters representative of potential energy expenditure, both total and per time unit required,” (Energy costs from course tests, reflected as a percentage above that subject's track test will be the course rating. For example, a course rating of 4.99%, for example, means that it took, on average, 4.99% more energy (usually reflected in kcals) for those subjects tested to run on a given course than it took them to run at the same speed [parameter per time unit] for the same distance [parameter in total] on a track. [Tucker, para 0053]);
“said parameters being combined together according to a total load and point loads in path segments.” (Accurate and standardized course measurements can be achieved by either painting a line in certain intervals or pulling a standard roll up tape measure in predetermined segments [Tucker, para 0004-0007]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Morlock-Rodriguez to comprise the claimed limitation to effectively assist athletes in predicting performance in cross country courses and training paces for workouts [Tucker, para 0001-0002].

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Morlock (PG PUB US2014/0303892) in view of Rodriguez (US Patent 8,903,522) as applied to claims 1-2  above, and further in view of Kitagawa (PG PUB US2009/0133492) and Ohnemus (PG PUB US2012/0296455).

Regarding claim 4, Morlock as modified by Rodriguez teaches “wherein said first synthetic index is calculated from a plurality of parameters selected from:
parameters representative of the ability of the individual to adapt to physical activity,” (The ability level identifier is determined based on a user's relative performance level compared to other users. For example, the application server 106 may analyze all of the course performance submissions [parameters] corresponding to the Ironman Mallorca triathlon course identifier to determine the average course completion time for each of the one or more stages of the course. Users who perform the triathlon in a time less than the average course completion time may be categorized as high-performance ability level, and users who exceed the average course completion time may be categorized as low performance ability level [Rodriguez, column 6, line 35-45]).
However, Morlock as modified by Rodriguez does not teach “parameters representative of performance capabilities of the individual,”
“health risk parameters for the individual.”
Kitagawa teaches “parameters representative of performance capabilities of the individual,” (For each type of exercise course, the following are indexed as measurements of exercise: physical abilities (i.e., leg strength, arm strength, flexibility of the body, balance of the body, and agility of the body) [Kitagawa, para 0095]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Morlock-Rodriguez to comprise the claimed limitation to effectively measure physical-strength age including multiple exercise courses that include various types of exercise-related devices/features [Kitagawa, para 0006].
“health risk parameters for the individual.”
Ohnemus teaches “health risk parameters for the individual.” (Health score represents the relative health of an individual, which is measured based on parameters: age, gender, blood pressure measurements, height, body mass index, fat mass, medical conditions such as diabetes, ventricular hypertrophy, hypertension, irregular heartbeat and fasting glucose values [Ohnemus, para 0111]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Morlock-Rodriguez-Kitagawa to comprise the claimed limitation to effectively assess to the individual's health based on health related information collected from a user [Ohnemus, para 0111].

Regarding claim 5, Morlock as modified by Rodriguez, Kitagawa and Ohnemus teaches “wherein said parameters are combined together, with given weights being assigned to each factor based on scientific evidence.” (The user's health score is calculated by combining the weighted parameters in accordance with an algorithm. For example, the parameters can be a person's blood glucose level and body weight. A weighting factor “a” is applied to the blood glucose data and a weight factor “b” can be applied to the body weight data. Healthscore=Glucose*a+(Weight/100)*b [Ohnemus, para 0111].
The motivation regarding to the obviousness to claim 4 is also applied to claim 5.

	Regarding claim 6, Morlock as modified by Rodriguez, Kitagawa and Ohnemus teaches “wherein said parameters are selected from age, sex, Body Mass Index calculated from weight and height, waist circumference, heartbeat rate at rest, smoking, hours exercise per week, type of sport being practiced, intensity perceived during physical activity.” (Health score represents the relative health of an individual, which is measured based on 
The motivation regarding to the obviousness to claim 4 is also applied to claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morlock (PG PUB US2014/0303892) in view of Rodriguez (US Patent 8,903,522) as applied to claims 1-2 and 10-11 above, and further in view of Ohnemus (PG PUB US2012/0296455).

Regarding claim 7, Morlock as modified by Rodriguez does not teach “wherein said parameters are assessed by a questionnaire administered to the individual.”
Ohnemus teaches “wherein said parameters are assessed by a questionnaire administered to the individual.” (The health score can be a composite of a Metric Health Model score and a Quality of Life Model score, where the Quality of Life Model score focus on a user's self-assessed quality of life measure based on responses to a questionnaire [Ohnemus, para 0147]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Morlock-Rodriguez to comprise the claimed limitation to effectively assess to the individual's health based on health related information collected from a user [Ohnemus, para 0111].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morlock (PG PUB US2014/0303892) in view of Rodriguez (US Patent 8,903,522) and Tucker (PG PUB US2006/0281062) as applied to claims 3 and 8 above, and further in view of Thurston (PG PUB US2014/0122494).

Regarding claim 9, Morlock as modified by Rodriguez and Tucker does not teach “wherein said second synthetic index is assigned a numerical value based on the total distance, the total elevation gain and the maximum grade of the path.”
Thurston teaches “wherein said second synthetic index is assigned a numerical value based on the total distance, the total elevation gain and the maximum grade of the path.” (Climb rating points are determined from altitude difference [total elevation gain], maximum grade based on maximum elevation and horizontal distance, and distance of the climb may be in meters or feet [Thurston, para 0077-0080]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Morlock-Rodriguez-Thurston to comprise the claimed limitation to effectively normalize the courses/paths difficulty in categories by using a climb rating points system [Thurston, para 0055].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-9238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441